Citation Nr: 1613141	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sinusitis/rhinitis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, declined to reopen the Veteran's claim for service connection for sinusitis/rhinitis.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing sitting in Seattle, Washington.  A copy of the transcript has been associated with the claims file.  

In January 2013, the Board reopened and remanded the claim of entitlement to service connection for sinusitis/rhinitis.  In February 2015, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's pre-existing sinusitis/rhinitis disorder increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.  


CONCLUSION OF LAW

A sinus condition, variously diagnosed as sinusitis and rhinitis, was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. 
§ 3.304(b) (2014). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. 
§ 3.304(b) (2014). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Veteran contends that prior to entering active duty service, he treated his sinus condition with over the counter medication.  In an October 1968 enlistment report of medical history, the Veteran reported ear, nose, or throat trouble.  The Veteran contends that his symptoms worsened during service and upon discharge.  The Veteran testified that he did not seek medical treatment in service, however he argues that his assertions regarding him worsening of his symptoms should be accepted as competent and credible evidence of worsening.   

The Veteran was afforded a VA examination in August 2013.  The examiner opined that the Veteran's condition clearly and unmistakably existed prior to service but it was not aggravated beyond its natural progression by military service.  By way of rationale, the examiner referenced the Veteran's enlistment examination that showed sinus trouble and that his medical history did not show that his condition worsened beyond its natural progression.  

In March 2014, the Board remanded the claim for an addendum opinion to consider the Veteran's lay statements regarding the continuity of symptomatology.  

A June 2014 addendum opinion provided by the August 2013 found clear and unmistakable that the Veteran had nasal and sinus issues prior to service.  However, the severity of these symptoms is not clear.  The examiner further opined that is "not clear and unmistakable that the Veteran's pre-existing sinusitis/rhinitis was not aggravated beyond the natural progression by his active military service.  However, it is also not clear that his sinusitis/rhinitis was aggravated by service."  The examiner concluded that the evidence of record does not support a conclusion.  

An October 2014 addendum opinion issued by a VA physician agreed with the June 2014 addendum opinion in that it is not clear whether the Veteran's sinusitis/rhinitis was aggravated by service.  Nonetheless, the examiner weighed the lack of medical treatment against the Veteran's claim and concluded that it is less likely than not a pre-existing disease was aggravated by military service.  

In February 2015, the Board remanded the claim again for an addendum opinion to consider the Veteran's lay statements regarding the continuity of symptomatology in accordance with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A March 2015 addendum opinion provided that a review of the Veteran's 1968 entrance examination noted numerous URI's but he denied sinusitis.  The Veteran also denied having sinus related problems upon in his separation examination in May 1970.  Further, his service treatment records are silent for any sinus complaints or treatment.  The examiner found no evidence of a chronic sinus problem until February 1997.  The examiner opined "[i]t also clearly appears the Veteran did not develop recurrent sinus problems until over 40 years after his 1970 discharge."  

The Board finds that the preponderance of the evidence reveals a chronic disorder, and not one that was transient or episodic.  Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his sinus condition, diagnosed as sinusitis and rhinitis, underwent an increase in severity during his period of service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a noted sinus condition that was not considered disabling.  The Veteran's lay statements and Board hearing testimony are in accord, as he explained that he developed worsened sinus symptoms of producing yellow mucous while in service although he did not seek treatment.  The Board finds he is competent to report observable symptoms.  See Layno, supra.  Moreover, the August 2013 and October 2014 VA examiner indicated that the Veteran's condition clearly and unmistakably existed prior to service, and "it is not clear and unmistakable that the Veteran's pre-existing sinusitis/rhinitis was not aggravated beyond the natural progression by his active military service."  Consequently, resolving all doubt in favor of the Veteran, it is at least as likely as not that the Veteran's sinus condition underwent an increase in severity during service, and so the presumption of aggravation attaches for this claim.

Once a preexisting condition is considered to have been aggravated during service, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

In this case, the August 2013 VA examiner found that the Veteran had a pre-existing sinus condition prior to entering service and it is not clear and unmistakable that the Veteran's pre-existing sinusitis/rhinitis was not aggravated beyond the natural progression by his active military service.  

The foregoing does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  The Board notes that the record need not show that the Veteran's active duty proximately caused the worsening of his preexisting disability.  Rather, the record only needs to show that there is a causal relationship between the worsening of the pre-existing condition and the Veteran's active duty.  This causal relationship is shown when the record establishes that the pre-existing condition worsened beyond the natural progress of that condition during service.  Thus, the conclusion that the pre-existing condition was not aggravated beyond the normal course from his time in service does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  Thus, the presumption of aggravation is not rebutted.  

As the evidence establishes that the Veteran had pre-existing sinus condition that was aggravated while in service and that he continues to suffer from the consequences of that disability, service connection for a sinus condition, variously diagnosed as sinusitis and rhinitis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a sinus disorder, variously diagnosed as sinusitis and rhinitis, is granted.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


